                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 E.V. DRAKE,

                Plaintiff,                                CIVIL ACTION NO.: 4:20-cv-99

        v.

 TRAVELERS COMMERCIAL INSURANCE
 COMPANY, et al.,

                Defendants.


                                           ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s April 12, 2021, Report and Recommendation, (doc. 13), to which no objections have been

filed. The Magistrate Judge recommended that this case be dismissed for plaintiff’s failure to

comply with the Court’s rule requiring him to apprise the Court of his current address and for

failure to prosecute.   (Id.).   Plaintiff has not provided the Court with his current address.

Accordingly, the Court ADOPTS the Report and Recommendation as its opinion. The Complaint

is DISMISSED, and the Clerk of Court is DIRECTED to CLOSE this case.

       SO ORDERED, this 24th day of June, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
